Citation Nr: 0938155	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the Veteran's cause 
of death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1942 to January 
1946, and from September 1947 to October 1964.  He died in 
April 2001 and the Appellant is his surviving spouse.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Special Processing Unit in 
Cleveland, Ohio.  The Regional Office (RO) in St. Petersburg, 
Florida, is the Agency of Original Jurisdiction in this 
matter.

The case was referred for a VHA opinion in May 2009, and now 
again returns to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In the Appellant's notice of disagreement of October 2003, 
she appears to make a claim for death pension benefits.  This 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  During his lifetime, the Veteran established service 
connection for trichophytosis, residuals of left leg 
cellulitis, rated as noncompensably disabling. 

2.  The Veteran died on April 2001 at the age of 79.  The 
immediate causes of death listed on his death certificate 
were aspiration pneumonia which was due to or as a 
consequence of dementia.  Also listed under the heading 
"other significant conditions" was chronic obstructive 
pulmonary disease (COPD).  

3.  The aspiration pneumonia, dementia, and COPD noted on the 
death certificate were not present during service, or for 
many years thereafter.  

4.  No competent medical evidence has been submitted or 
identified to demonstrate that the Veteran's death was 
related to his military service, or to any service-connected 
disability. 

5.  At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for a service-
connected disability rated totally disabling for 10 
continuous years immediately preceding his death, nor had he 
been rated totally disabled continuously after his discharge 
from service in October 1964 for a period of at least five 
years immediately preceding his death. 


CONCLUSIONS OF LAW

1. The cause of the Veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor is there a basis for a presumption that 
it was so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309, 3.310, 3.312 (2009).

2.  The criteria for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the Appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the Appellant.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

The notice letter provided to the Appellant in August 2002 
included an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition.  Also in May August 2003 she was 
provided with a copy of a rating decision which included an 
explanation of the evidence and information required to 
substantiate a DIC claim and also provided her with a 
statement of the condition for which the Veteran was service-
connected at the time of his death.  The claim was thereafter 
readjudicated in June 2004.  Accordingly, the Board finds 
that the notice requirements set forth in Hupp have been met.

With respect to the Dingess requirements, the Appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the benefit sought on appeal.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claim for service connection for the cause of the Veteran's 
death.  Any questions as to the appropriate effective date to 
be assigned are moot.  Therefore, adequate notice was 
provided to the Appellant prior to the transfer and 
certification of this case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA and private treatment records.  
VA only has a duty to assist in the development of records 
which have been adequately identified and which VA has been 
authorized to obtain, and the Appellant has not provided any 
identifying information with respect to any other pertinent 
records.  The Board has also obtained a VHA medical advisory 
opinion in the matter of entitlement to service connection 
for the cause of the Veteran's death.  VA's duty to assist 
(as to the matters being addressed on the merits) is met.  It 
is not prejudicial for the Board to proceed with appellate 
review. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Service Connection for the Cause of Death

It is the Appellant's contention that the Veteran suffered 
from frostbite on both legs while serving in Korea; that the 
residuals of the frostbite led to massive 
circulatory/vascular problems, including thrombophelibitis, 
peripheral vascular disease, chronic venous stasis, and 
multiple strokes; and that these factors led to his eventual 
death.  Alternatively, she contends that an in-service head 
injury caused him to develop vascular problems, which 
ultimately caused his death. 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the Appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a Veteran dies of a service-connected disability, the 
Veteran's surviving spouse is eligible for dependency and 
indemnity compensation. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2009).  The death of a Veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death. 38 C.F.R. § 3.312(a) (2009).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto. 38 C.F.R. § 3.312(b) 
(2009).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death. 38 C.F.R. § 3.312(c) (2009).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection. 
Id. 

At the outset, the Board notes that the Veteran's death 
certificate lists the immediate cause of death as aspiration 
pneumonia and dementia.  Chronic obstructive pulmonary 
disease (COPD) was listed as a contributory cause of death.  

At the time of his death in April 2001, the Veteran was 
service connected for trichophytosis, residuals of left leg 
cellulitis, evaluated as noncompensable from January 1946.  
The competent evidence does not demonstrate, nor does the 
Appellant contend, any causal relationship between such 
service-connected disability and the Veteran's terminal 
aspiration pneumonia and dementia.  Rather, it is the 
Appellant's contention that the Veteran incurred frostbite 
in-service from which he developed circulatory problems, 
causing several strokes and eventually leading to his death.  
Alternatively, she asserts that an in-service head injury 
caused dementia and multiple strokes, also causing death.  

Here, the Board notes that the Veteran's service treatment 
records are silent as to treatment or diagnoses referable to 
aspiration pneumonia, dementia, or COPD.  A July 1964 
separation examination revealed normal heart, lung, and 
psychiatric evaluations.  On a contemporaneous report of 
medical history, the Veteran denied shortness of breath, 
asthma, pain or pressure in his chest, or loss of memory or 
amnesia.  Post-service evidence does not show that the 
Veteran was treated for any of these conditions until the 
months leading up to his death in 2001.  Further, the record 
does not contain any competent medical opinion that otherwise 
relates the Veteran's aspiration pneumonia, dementia, or COPD 
to an incident of his service, or to his service-connected 
disability.  

Indeed, it is noted that the Board obtained a Veterans Health 
Administration (VHA) opinion in June 2009 in which a medical 
expert, Dr. Patel, was specifically asked to address whether 
the Veteran's service-connected residuals of cellulitis 
contributed to his death.  Dr. Patel unequivocally concluded 
that the service connected disability did not cause or 
contribute to the Veteran's death.  Accordingly, the only 
probative competent (medical) evidence of record regarding 
the service-connected trichophytosis is the VHA opinion to 
the effect that it did not cause or contribute to his death. 

In sum, the Veteran's service treatment records contain no 
complaints or treatment for pneumonia, dementia, or COPD; 
post-service medical records do not document treatment for 
such disabilities until 2001, many years after the separation 
from service; and the record fails to contain a medical nexus 
or link between the Veteran's terminal disabilities and his 
active service or his service-connected disability (i.e., 
trichophytosis).  

Next, the Board will address the Appellant's contention that 
the Veteran suffered from frostbite while serving in Korea, 
which caused him to develop circulatory problems, leading to 
his eventual death.  

The objective evidence of record does not specify cold 
injuries.  Service treatment records from 1951 to 1952, the 
years in which the Veteran served in Korea, show various 
complaints and treatment but none related to frostbite.  The 
post-service treatment records in the claims file do not 
suggest a history of complaints related to a cold injury.  In 
fact, it was not until 1998, nearly 34 years after separation 
from service, that the Veteran filed a claim for service 
connection for residuals of frostbite.  That claim was denied 
in an unappealed rating decision of June 1998.  However, the 
Veteran did undergo a VA examination in connection with his 
claim in May 1998.  The examiner concluded that the Veteran's 
skin condition was consistent with peripheral vascular 
disease and diabetic neuropathy.  

Again, in June 2009, the Board obtained a VHA opinion on this 
matter.  In particular, the medical specialist was asked to 
address whether any of the Veteran's post-service vascular 
symptomatology (i.e., PVD, chronic venous statis, multiple 
strokes, etc.) was indicative of frostbite residuals, and if 
so, whether any such residuals contributed to the Veteran's 
death.  After reviewing the claims file, the physician 
concluded, unequivocally, that his death was not related to 
frostbite or to any such residuals.  No evidence has been 
submitted to rebut this opinion.

In sum, the Board finds the opinion of the VHA physician to 
be highly probative as to the question of whether any 
identified frostbite residuals caused or contributed to the 
Veteran's death.  Indeed, the opinion was rendered after a 
complete review of the Veteran's claims file and by a 
specialist in the field of medicine.  In light of the VHA 
opinion, and further considering that record contains no 
objective medical findings of frostbite residuals, either in-
service or post-service, service connection for the cause of 
the Veteran's death on these facts cannot be granted.  

Finally, the Board will address whether the Veteran's death 
was related to a documented in-service head injury, or 
alternatively, whether it was related to a 1947 diagnosis of 
mechanical purpura, both of which the Appellant contends 
caused the Veteran to develop vascular problems.  

Briefly, the Board notes here that under 38 C.F.R. 
§ 3.309(a), idiopathic hemorrahagic purpura is a chronic 
disease subject to presumptive service connection.  Such 
disease was shown within one year of separation from his 
first period of active service (i.e., January 1946).  On this 
basis, the Veteran may have been entitled to presumptive 
service connection for such disability at the time of his 
death.  

Service treatment records from 1943 show that the Veteran 
sustained abrasions on his left leg while on active duty.  In 
July 1943, he was diagnosed with cellulitis of the left leg.  
A medical opinion from Dr. H. Macdonald was obtained in July 
1947; the physician noted that the Veteran's left shin was 
still discolored from a previous "war injury," and that 
such discoloration had spread to other parts of the left leg 
and right foot.  The Veteran reported aching of the legs in 
cold weather.  The diagnosis was mechanical purpura of the 
left leg and both feet, probably secondary to impaired 
circulation resulting from the "war injury" (i.e., left leg 
lacerations/abrasions).  

In 1951, service treatment records show that the Veteran fell 
from a cliff while serving on active duty in Korea; he 
sustained an injury to the right side of his head.  The fall 
resulted in severe headaches and dizziness, which continued 
after service.

Beginning in the late 1960's, early 1970's, the post-service 
record reflects consistent complaints of bilateral leg pain 
and swelling.  The Veteran was treated for thrombophlebitis 
during this time, as well as chronic bilateral venous 
insufficiency in the lower extremities.  A VA medical opinion 
in April 1982 confirmed diagnoses of trichophytosis (inactive 
at the time), bilateral varicose veins, chronic statis 
dermatitis, and probable chronic thrombophlebitis of the 
right leg.  

In September 1991, the Veteran suffered from his first of 
several strokes.  The Veteran was admitted into a nursing 
home, where he remained until his death in April 2001.  

Based on the foregoing, the record does reflect a head injury 
in-service, followed by post-service complaints of headaches 
and dizziness.  However, the record does not contain a 
competent medical opinion linking the Veteran's head injury 
to his vascular problems, or to conditions which eventually 
caused his death, namely aspiration pneumonia, dementia, and 
COPD.  

In fact, the June 2009 VHA opinion concluded otherwise, 
finding that none of the Veteran's post-service 
symptomatology (or residuals) were related to the in-service 
fall, and that they did not contribute to his death.  In so 
finding, the physician further stated that the Veteran died 
of medical conditions that became apparent long after his 
discharge from service, namely, cerebrovascular accidents 
with aphasia and PEG tube for feeding, COPD, peripheral 
arterial disease, and diabetes mellitus.  All of these 
conditions made the Veteran susceptible to aspiration 
pneumonia, the illness to which he succumbed.  

Again, the Board finds the foregoing VHA opinion to be highly 
probative as it was supported by rationale and rendered by 
medical specialist after a thorough review of the Veteran's 
claims file.  Moreover, no evidence has been submitted to 
rebut the opinion.  

The Board also obtained a VHA opinion with respect to the 
Veteran's mechanical purpura condition, which was diagnosed 
within one year of separation from his first period of 
service.  Again, under the provisions of 38 C.F.R. 
§ 3.309(a), idiopathic hemorrhagic purpura is a chronic 
disease subject to presumptive service connection (emphasis 
added).  

The VHA physician concluded that mechanical purpura was not a 
contributory or principal cause of the Veteran's death.  She 
explained that idiopathic hemorrhagic purpura was a serious 
blood disorder, while mechanical purpura was more of benign 
skin condition, often secondary to some mechanical force 
(e.g., rubbing, pressure, pinching, etc.).  Again, the 
Veteran was diagnosed with mechanical purpura in 1947, and 
not purpura of idiopathic hemorrhagic origin; moreover, the 
presumptive provisions for chronic diseases under 38 C.F.R. 
§ 3.309(a) only apply to idiopathic purpura.  In any event, 
the VHA physician concluded that the Veteran's 1947 diagnosis 
of mechanical purpura did not cause or contribute to his 
death.  Dr. Patel supported that conclusion with complete 
analysis of the medical evidence, and it is highly probative 
on the issue currently before the Board.  No other medical 
evidence of record refutes this conclusion.  

The Board has also considered the Appellant's statements 
asserting a nexus between the Veteran's death and active duty 
service.  The Board acknowledges that the Appellant is 
competent to report symptoms she observed as they come to her 
through her senses.  However, the cause of the Veteran's 
death is not the type of issue that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board 
attaches greater probative weight to the clinical and medical 
findings than to her statements.  See also Cartright v. 
Derwinski, 2 Vet. App. at 25 (1991).  

In light of the discussion above, the Board finds that 
equipoise is not shown, and the benefit of the doubt rule 
does not apply.  As the weight of the evidence is against the 
Appellant's claim for service connection for the cause of the 
Veteran's death, the Board is unable to grant the benefits 
sought.  See Gilbert, supra.  

Entitlement to DIC Under the Provisions of 38 U.S.C. § 1318

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation in 
the same manner as if the Veteran's death were service 
connected, under certain specific conditions.  VA shall pay 
DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a 
Veteran who has died not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
entitled to receive compensation for a service-connected 
disability rated totally disabling, provided that (1) the 
disability was continuously rated totally disabling for a 
period of at least 10 consecutive years immediately preceding 
death; (2) the disability was continuously rated totally 
disabling since the Veteran' release from active duty and for 
a period of at least five years immediately preceding death, 
or the Veteran would have been entitled to receive such 
compensation but for clear and unmistakable error (CUE) in 
previous final decisions; or (3) the Veteran was a former 
prisoner of war (POW) who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Turning to the merits of the present claim, the Board notes 
that the official death certificate indicates that the 
Veteran died in April 2001, at which time service connection 
had been established for trichophytosis, residual of left leg 
cellulitis rated as noncompensably disabling, effective from 
January 6, 1946.  No other claims for service connection or 
increased ratings were pending.  Thus, it is clear that, at 
the time of his death, he did not have any service-connected 
disabilities rated totally disabling since his release from 
active duty and he had not been rated totally disabled for a 
continuous 10-year period prior to his death.  In addition, 
the evidence does not show he was a former POW who died after 
September 30, 1999.  

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 are not met.  
See Rodriquez v. Nicholson, 19 Vet. App. 275 (2005) (DIC 
claims filed on or after January 21, 2000, are not subject to 
hypothetical entitlement analysis).  While the Board regrets 
that the outcome to the Appellant is not favorable, the claim 
must necessarily be denied as a matter of law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


